United States District Court
Northern District of California

‘Oo oe ~ ON A > ww bh

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-mc-80166-JD Document 1 Filed 09/24/20 Page 1 FILE r

 

SEP 24 2020

SUSAN Y. SOONG

CLERK, U.S. DIST
UNITED STATES DISTRICT COURT NORTH BISTRICT OF CALICO TA

NORTHERN DISTRICT OF CALIFORNIA
cv20 ° s0166mMIscJD
IN THE MATTER OF ‘Case No.
Peter R Nasmyth, State Bar No. 195067 ORDER TO SHOW CAUSE RE

- SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Peter R Nasmyth

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective June 12, 2020, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 1 1-7(b)(1). On or before November 4, 2020, you may file a response to
this Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after November 4, 2020 absent further order of
this Court.

IT IS SO ORDERED.

| Dated: September 23, 2020

 

JAMES ATO
United Sfates District Judge

Aurorney-cisciplivie OSC CSA
rev. 1-48

 
Case 3:20-mc-80166-JD Document 1 Filed 09/24/20 Page 2 of 2

  
